Exhibit 10.2 OPERATING AGREEMENT FOR SUNWIN USA LLC Units in Sunwin USA LLC (the “Company”) have not been registered with the Securities and Exchange Commission under the Securities Act of 1933, as amended, or the state securities laws of any state.Without such registration, Units may not be sold, pledged, hypothecated, or otherwise transferred by a Member at any time whatsoever, except upon delivery to the Company of an opinion of counsel satisfactory to the Company that registration is not required for such transfer and/or the submission to the Company of such other evidence as may be satisfactory to the Company to the effect that any such transfer will not violate the Securities Act of 1933, as amended, and/or applicable state securities laws, and/or any rule or regulation promulgated thereunder.In addition, any sale or other transfer of Units is subject to certain restrictions that are set forth in this Agreement. This is an Operating Agreement effective as of , 2009 among the Company and those persons and entities identified on AnnexA hereto and any Person who subsequently becomes a member of the Company, as reflected on the Company’s records (each a “Member” and, collectively, the “Members”). ARTICLE 1 FORMATION The Members formed the Company pursuant to the Delaware Limited Liability Company Act, effective as of the filing of the Company’s Certificate of Formation with the Delaware Secretary of State.A duly authorized officer of the Company shall from time to time execute or cause to be executed all such certificates or other documents or cause to be done all such filing, recording, publishing or other acts as may be necessary or appropriate to comply with the requirements for the formation and operation of a limited liability company under the Act.The rights and duties of the Manager, officers and Members shall be as provided in the Act, except as modified by this Agreement.The Company shall also be qualified to do business in such other states as the Manager from time to time deems appropriate. ARTICLE 2 NAME AND OFFICE The business of the Company will be conducted under the name ”Sunwin USA LLC,” or such other assumed or changed names as the Manager may approve from time to time; provided, however, that the Company shall provide notice of any such assumed or changed names to the Members as promptly as practicable after such change.The original principal office of the Company will be located at , or such other place as the Manager may from time to time determine. - 1 - ARTICLE 3 DEFINITIONS 3.1Definitions.The following terms and phrases used in this Agreement shall have the following meanings: “Act” shall mean the Delaware Limited Liability Company Act, as it may be amended from time to time, and any successor thereto. “Affiliate” shall mean, with respect to a specific Person (a) any other Person that directly, or indirectly through one or more intermediaries, controls or is controlled by, or is under the control of a Person or a group of Persons that control the specified Person; (b) any other Person of which the Member or other specified Person is an officer or partner or is the beneficial owner of 10% or more of any class of equity security or interest; (c) any trust or estate in which the specified Person or an Affiliate of the specified Person has a beneficial interest or as to which the specified Person serves as a trustee or in another fiduciary capacity; and (d) any spouse, ancestor, descendant, brother or sister of the specified Person and any spouse of any of the aforementioned individuals; and (e) any member, shareholder, director, officer, Manager or other individual that is a member of key management of such specified Person.The term “control” means the possession, direct or indirect, of the power to direct or cause the direction of the management and policies of a Person, whether through ownership, by contract or otherwise. “Agreement” shall mean this Operating Agreement, as amended, modified or supplemented from time to time. “Bankruptcy” shall be deemed to have occurred with respect to any Person, at the time the Person:(a) makes an assignment for the benefit of creditors; (b) files a voluntary petition in bankruptcy; (c) is adjudicated bankrupt or insolvent; (d) files a petition or answer seeking for the Person any reorganization, arrangement, composition, readjustment, liquidation, dissolution, or similar relief under any Law; (e) files an answer or other pleading admitting or failing to contest the material allegations of a petition filed against such Person in any proceeding of this nature; (f) seeks, consents to, or acquiesces in the appointment of a trustee, receiver, or liquidator of such Person or of all or any substantial part of such Person’s property; or (g) if within 120 days after the commencement of any proceeding against such Person seeking reorganization, arrangement, composition, readjustment, liquidation, dissolution, or similar relief under any Law, the proceeding has not been dismissed, or if within 120 days after the appointment without such Person’s consent or acquiescence of a trustee, receiver, or liquidator of such Person, or of all or any substantial part of such Person’s properties, the appointment is not vacated or stayed or within 120 days after the expiration of any stay, the appointment is not vacated. “Business Day” shall mean a day other than a Saturday, a Sunday, or a holiday on which national banking associations are required or permitted by Law to be closed in Delaware. “Capital Account” shall mean the individual account maintained, during any period in which there is more than one Member, for each Member by the Company, calculated pursuant to Section - 2 - “Capital Contribution” shall mean the money and the fair market value of property (net of liabilities assumed by the Company or to which the property is subject) contributed to the Company by a Member, and as maintained in the Company’s records.The Company shall maintain records that set forth the agreed upon fair market value of each of the assets (other than cash) contributed to the capital of the Company as determined by the contributing Member and the Company. “Covered Person” shall mean any Member, acting in its capacity as a Member under this Agreement, any Affiliate of a Member acting in its capacity as a direct or indirect owner of a Member or any officer, director, shareholder, partner, member, employee, representative, agent or Manager of the Company, a Member, or their respective Affiliates, in each case, acting in connection with this Agreement.The term “Covered Person” shall not include any Member or Affiliate of a Member or any officer, director, shareholder, partner, member, employee, representative, agent or Manager of the Company, a Member, or their respective Affiliates, in any case acting in connection with any contract or agreement with the Company other than this Agreement. “Disability” shall mean an individual’s inability (as determined by a physician appointed by the Company) due to accident or physical or mental illness, to adequately and fully perform the duties that the individual was performing for the Company when the disability began.If at any time the physician appointed by the Company makes a determination with respect to an individual’s disability, that determination shall be final, conclusive, and binding upon the Company, the individual suffering the Disability and his successors in interest. “Dispose,” “Disposing” or “Disposition” shall mean (a)with respect to any asset (including Units or any portion thereof), a sale, assignment, transfer, conveyance, gift, exchange or other disposition of such asset, whether such disposition be voluntary, involuntary or by operation of law, including the following:(i)in the case of an asset owned by an individual, a transfer of such asset upon the death of its owner, whether by will, intestate succession or otherwise; (ii)in the case of an asset owned by a Person (other than an individual), (A)a merger, combination or consolidation or similar reorganization of such Person, (B)a distribution of such asset in connection with the dissolution, liquidation, winding up or termination of such Person (unless, in the case of dissolution, such Person’s business is continued without the commencement of liquidation or winding up); and (iii)a disposition in connection with, or in lieu of, a foreclosure of an Encumbrance on such asset, but such terms shall not include the creation of such an Encumbrance; and (b)with respect to Units only, any Disposition of an equity interest or other ownership interest in a Person that, directly or indirectly, owns Units; provided, however, that the immediately preceding clause (b) shall not apply to any Disposition for so long as the transferee in such Disposition has no, and does not exercise any, decision-making authority with respect to the Company. “Economic Risk of Loss” shall mean “economic risk of loss” as described in Treas. Reg. §1.752-2. “Encumber,” “Encumbering” or “Encumbrance” shall mean the creation or existence of a security interest, lien, pledge, charge, mortgage, deed of trust, or other encumbrance, whether such encumbrance be voluntary, involuntary or by operation of law. - 3 - “Governmental Authority” shall mean any federal, state, county, municipal or local government or regulatory department, body, political subdivision, commission, instrumentality, agency, ministry, court, judicial or administrative body, taxing authority or other authority having jurisdiction over the Company or the Member, as the case may be. “Gross Negligence” shall mean the gross negligence of a Person pursuant to Delaware Law. “Inactive Member” shall mean a Member that has no right to (a) interfere, vote or otherwise participate in the management or administration of the Company’s business or affairs, (b)vote, interfere or otherwise participate in any matter subject to the vote, approval or consent of the Members, (c) inspect the Company’s books of account or records, or (d) request any information or an accounting of the Company’s transactions. “Incapacity” or “Incapacitated” shall mean the adjudicated incompetency or death of an individual, or dissolution of the entity comprising any Member, and shall also include the death of an individual Member when that Member has transferred all or any part of such Member’s Units to an entity with an extended life (e.g., corporation or trust). “IRC” shall mean the Internal Revenue Code of 1986, as amended, modified or rescinded from time to time, or any similar provision of succeeding Law. “Law” shall mean (a) any law, legislation, statute, act, rule, ordinance, decree, treaty, regulation, order, judgment or other similar legal requirement, or (b) any legally binding announcement, directive or published practice or interpretation thereof enacted, issued or promulgated by any Governmental Authority. “Manager” shall mean the Person appointed to manage the business and affairs of the Company pursuant to Section “Member Nonrecourse Debt” shall mean “partner nonrecourse debt” as defined in Treas. Reg. §1.704-2(b)(4). “Member Nonrecourse Debt Minimum
